NIX, Presiding Judge.
The defendant Leon Taylor, was charged by information filed in the District Court of Harmon County, along with James McDonald and S. D. Lennox (A-13,047) with the crime of grand larceny. The jury found the defendant guilty of the crime charged and assessed his punishment at one year in the Oklahoma State Penitentiary.
The case was appealed to this Court on April 26, 1961. On June 2, counsel for defendant filed an extension of time in which to brief. Under the rules of this Court, a brief should have been served on the attorney general and filed in this court within 30 days. Therefore, the request was out of time.
It is also a rule of this court that where an appeal is taken from a judgment of conviction, and no brief is filed and no appearance for oral argument made, the Court of Criminal Appeals will examine the record for fundamental error and if none appears, the judgment will be affirmed. Scott v. State, 94 Okl.Cr. 380, 236 P.2d 517.
Title 21 O.S.A. § 1704 states:
“Grand larceny is larceny committed in either of the following eases:
“1. When the property taken' is of value exceeding twenty dollars.
“2. When such property, although not of value exceeding twenty dollars in value, is taken from the person of another. * * * ”
*111Title 21 O.S.A. § 1705 states:
“Grand larceny is punishable by imprisonment in the penitentiary not exceeding five years.”
The evidence supports the verdict of grand larceny and the punishment is not extreme.
For all the above and foregoing reasons, and the rules of this court, the judgment and sentence is accordingly affirmed.
BRETT and BUSSEY, JJ., concur.